Citation Nr: 0815371	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-25 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, claimed as residuals of an anterior cervical 
discectomy and fusion.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The RO issued a statement of the case in August 2006.  In 
September 2006, the veteran underwent a VA examination of her 
cervical spine.  This evidence is relevant to the issue on 
appeal and must be considered in addressing this issue.  As 
such, the claim is remanded to the RO in order to issue a 
supplemental statement of the case.

Further, while this claim is on appeal, the RO should take 
this opportunity to ensure that the veteran has been given 
proper notice and assistance as required by the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In addition, 
an attempt should be made to associate more recent VA 
clinical records with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the 
VA OPC in Orlando, Florida, and from the 
VA Medical Center in Tampa, Florida, for 
the period from April 2005 to the present.

2.  Ensure that the veteran is given 
proper notification and assistance 
appropriate for her claim in accordance 
with the decision in Dingess.  
Specifically, she should be advised of 
what information and evidence not 
previously provided, if any, is necessary 
to establish a disability rating and an 
effective date if service connection is 
awarded.  

3.  Thereafter, review the claims file, 
specifically the September 2006 VA 
examination report and any other evidence 
associated with the claims file since the 
August 2006 statement of the case, and 
pursue any development required by the 
record at hand. 

4.  Then, readjudicate the claim of 
service connection for a cervical spine 
disorder.  If the determination remains 
unfavorable to the veteran, issue a 
supplemental statement of the case and 
provide her and her representative a 
reasonable period of time in which to 
respond before this case is returned to 
the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

